DETAILED ACTION
	This is in response to the above application filed on 07/03/2019. Claims 1-10 are examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Objections
Claim 4 is objected to because of the following informalities:  In line 3, “the central zone” should be changed to “the central folding zone” in order to remain consistent with terminology used throughout the claims.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites “a sleeve” in line 21. It is unclear if this recitation of a sleeve is referring to the sleeve set forth in line 16 or if it is intending to recite an additional sleeve. For the purpose of 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cummins (US 2011/0144691).
Regarding claim 1, Cummins discloses a surgical staple (FIGs 11-12) comprising a central folding zone (See FIG 11 below) which is continued by a pair of branches (12 including the remainder of 14 and 16), each branch having a pointed fastening end (18, paragraph [0045]) and an intermediate clamping zone See FIG 11 below) situated between the central folding zone and the pointed fastening (FIG 11), the staple being deformable so that each branch can be folded relative to the central folding zone by causing each fastening end to approach the fastening end of the other branch (FIGs 11-12, paragraph [0044-0045]), the staple being formed by a metal cutout, of constant thickness (This is a product-by-process limitation wherein the final product disclosed is identical to a product wherein the staple is formed by a metal cutout. FIGS 11-12 show the staple is formed of a metal sheet having constant thickness), and intermediate clamping zones of each of the two branches are cut out such as to form 


    PNG
    media_image1.png
    476
    627
    media_image1.png
    Greyscale






    PNG
    media_image2.png
    469
    711
    media_image2.png
    Greyscale

Regarding claim 2, Cummins discloses the teeth have an arched shape (See FIG 12 above).  
Regarding claim 3, Cummins discloses the teeth have, on a side directed towards the pointed end, a convex arched cutout (See FIG 11 below).

    PNG
    media_image3.png
    423
    656
    media_image3.png
    Greyscale

Regarding claim 4, Cummins discloses the teeth have, on a side directed towards the central zone, a concave arched cutout (See FIG 11 above).  
Regarding claim 5, Cummins discloses being deformed by folding along a pivot axis (See FIG 12 below) parallel to a transverse plane (A plane taken through a middle of the device parallel to the pivot axis).  

    PNG
    media_image4.png
    467
    477
    media_image4.png
    Greyscale


Claims 1 and 6-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sater (US 2008/0269803).
Regarding claim 1, Sater discloses a surgical staple (20, FIGs 2-4) comprising a central folding zone (See FIG 3 below) which is continued by a pair of branches (28a, 28b), each branch having a pointed fastening end (35, paragraph [0018]) and an intermediate clamping zone (Portion of arms 28a, 28b between the central folding zone and the pointed fastening arm) situated between the central folding zone and the pointed fastening (FIG 3), the staple being deformable so that each branch can be folded relative to the central folding zone by causing each fastening end to approach the fastening end 

    PNG
    media_image5.png
    316
    634
    media_image5.png
    Greyscale

Regarding claim 6, Sater discloses being deformed by folding along a longitudinal pivot axis (29) and the teeth are folded in a plane (FIG 4 shows the teeth which are attached to arms, fold in a plane along the surface of the page as viewed in FIG 4) perpendicular to a longitudinal plane (A plane 
Regarding claim 7, Sater discloses the central folding zone has a semi-circular shape (FIG 3 shows a top and bottom portion of the central folding zone has a semi-circular shape) with projecting stops (38, FIG 4, paragraph [0020]) extending perpendicular to each of the branches (The stops have at least some component which extend perpendicular to its respective branch), to limit the angle of approach of the two branches during folding (Because the stops are oriented inward, they would contact one another if the branches were folded too closely together, therefore limiting the angle of approach).  
Regarding claim 8, Sater discloses being deformed by folding along a longitudinal pivot axis (29) and in the central folding zone has a semi-circular shape (FIG 3 shows a top and bottom portion of the central folding zone has a semi-circular shape) with projecting stops (38, FIG 4, paragraph [0020]) extending perpendicular to each of the branches (The stops have at least some component which extend perpendicular to its respective branch), to limit the angle of approach of the two branches during folding (Because the stops are oriented inward, they would contact one another if the branches were folded too closely together, therefore limiting the angle of approach), the stops being folded in a plane perpendicular to a longitudinal plane (A plane extending into and out of the page along axis 29 as viewed in FIG 4 is interpreted as a longitudinal plane. This plane is perpendicular to a folding plane of the stops which follow the same folding path as the branches).    
Regarding claim 9, Sater discloses a system (FIGs 6-7) comprising: a surgical staple (20, FIGs 2-4) comprising a central folding zone (See FIG 3 above) which is continued by a pair of branches (28a, 28b), each branch having a pointed fastening end (35, paragraph [0018]) and an intermediate clamping zone (Portion of arms 28a, 28b between the central folding zone and the pointed fastening arm) situated between the central folding zone and the pointed fastening (FIG 3), the staple being deformable so that 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOKE N LABRANCHE whose telephone number is (571)272-9775.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Rosen can be reached on 5712707855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.